



Exhibit 10.70




THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD
(<award_date>)
This GLOBAL RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to
<first_name> <last_name> (the “Participant”) as of <award_date> (the “Award
Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant to THE DUN &
BRADSTREET CORPORATION 2009 STOCK INCENTIVE PLAN (As Amended and Restated With
Respect to Awards Granted Under the Plan on or after January 1, 2013) (the
“Plan”). Capitalized terms not defined in this Award have the meanings ascribed
to them in the Plan.
1.Grant of Restricted Stock Units. The Company hereby awards to the Participant
pursuant to the Plan <shares_awarded> restricted stock units (“RSUs”). Each RSU
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to the Participant, subject to the terms of this Award
and the Plan, one share of the Company’s common stock, par value $.01 (“Share”)
on the delivery date as provided herein. Until delivery of the Shares, the
Participant has only the rights of a general unsecured creditor of the Company,
and no rights as a shareholder of the Company.
2.Vesting. Subject to Sections 3 and 8 below, the restrictions on the applicable
percentage of the RSUs shall lapse and such percentage of the RSUs shall vest on
each “Vesting Date” set forth in the following schedule provided the Participant
remains in the continuous active employ of the Company or its Affiliates during
the period commencing on the Award Date and ending on the applicable Vesting
Date:


<vesting_schedule>
The foregoing provisions notwithstanding, and subject to the provisions of
Section 7 below, the Company may cause such number of RSUs to vest prior to the
Vesting Dates to the extent necessary to satisfy any Tax-Related Items (as
defined in Section 7 below) that may arise before the Vesting Dates.
3.Termination of Employment.
(a) If the Participant ceases to provide services as an employee of the Company
and its Affiliates (i) due to death or Disability, or (ii) on or after the one
year


-1-

--------------------------------------------------------------------------------





anniversary of the Award Date as a result of Retirement, any unvested RSUs shall
become fully vested as of the date the Participant ceases to provide services.
(b) Except as otherwise provided in Section 3(a) hereof, the Participant shall
forfeit all rights to and interests in the unvested RSUs if the Participant
ceases to provide services as an employee of the Company and its Affiliates.
4.Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.
5.Dividend Equivalents. Unless the Committee determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value of a Share on the dividend
payment date. The additional RSUs credited in connection with a dividend will be
subject to the same restrictions as the RSUs in respect of which the dividend
was paid, including, without limitation, the provisions governing time and form
of settlement or payment applicable to the associated RSUs.
6.Transfer Restrictions. The RSUs are non-transferable and may not be assigned,
pledged or hypothecated and shall not be subject to execution, attachment or
similar process. Upon any attempt to effect any such disposition, or upon the
levy of any such process, the RSUs that have not been settled shall immediately
be forfeited.
7.Withholding Taxes.
(a)The Participant acknowledges that, regardless of any action taken by the
Company or, if different, the Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefit tax, payment on account or other tax-related items related to the
Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSU, including, but
not limited to, the grant, vesting or settlement of the RSU, the subsequent sale
of Shares acquired pursuant to the settlement and the receipt of any dividend
equivalents or dividends; and (2) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the RSU to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further,


-2-

--------------------------------------------------------------------------------





if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(b)Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy Tax-Related Items. In this regard, the
Participant authorizes the Company or its agents to satisfy the obligations with
regard to all Tax-Related Items by withholding in Shares to be issued upon
vesting and settlement of the RSU. In the event that such withholding in Shares
is problematic under applicable tax or securities law, by the Participant’s
acceptance of the RSU, the Participant authorizes and directs the Company and
any brokerage firm determined acceptable to the Company to sell on the
Participant’s behalf a whole number of Shares from those Shares issuable to the
Participant as the Company determines to be appropriate to generate cash
proceeds sufficient to satisfy the obligation for Tax-Related Items. Anything in
this Section 7 to the contrary notwithstanding, to avoid a prohibited
acceleration under Code Section 409A, the number of Shares subject to RSUs that
will be permitted to be released and withheld (or sold on the Participant’s
behalf) to satisfy any Tax-Related Items arising prior to the date the Shares
are scheduled to be delivered pursuant to Section 9 for any portion of the RSUs
that is considered nonqualified deferred compensation subject to Code Section
409A shall not exceed the number of Shares that equals the liability for the
Tax-Related Items.
(c)Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates. If the obligation for Tax-Related Items is satisfied
by withholding in Shares, for tax purposes, the Participant is deemed to have
been issued the full number of Shares subject to the vested RSU, notwithstanding
that a number of Shares are held back solely for the purpose of paying the
Tax-Related Items.
(d)Finally, the Participant agrees to pay to the Company or the Employer any
amount of Tax-Related Items that cannot be satisfied by the means previously
described, including through withholding from the Participant’s wages or other
cash compensation paid to the Participant by the Company and/or the Employer or
withholding from cash in the Participant’s brokerage account designated by the
Company. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


-3-

--------------------------------------------------------------------------------





8.Change in Control. Notwithstanding anything to the contrary in Section 3, if
there is a Change in Control of the Company prior to the payment of the Award,
the terms set forth in Section 6(d)(ii) of the Plan (including Good Reason
protection under Section 6(d)(ii)(ii) thereof) shall govern.
9.Delivery of Shares.
(a)The Shares subject to the Award shall be delivered on (i) the applicable
Vesting Dates or, (ii) if earlier, the earliest vesting event contemplated under
(1) Section 3 above in connection with the Participant’s death or the
termination of the Participant’s employment due to Disability or Retirement or
(2) Section 8 above in connection with a Change in Control; provided, however,
that if the Award or settlement of the Award constitutes an item of deferred
compensation under Code Section 409A and the Change in Control is not a “change
in control event” within the meaning of Code Section 409A, the Shares subject to
the Award shall be delivered in accordance with the applicable Vesting Dates or,
if earlier, the earliest vesting event contemplated under Section 3 in
connection with the Participant’s death or the termination of the Participant’s
employment due to Disability or Retirement.
(b)Anything in the provisions of this Award to the contrary notwithstanding, if
the Participant is a U.S. taxpayer and the delivery of the Shares subject to of
the Award or any other payment under this Award constitutes an item of deferred
compensation under Code Section 409A and becomes payable to the Participant by
reason of his or her termination of employment shall not be made to such
Participant unless his or her termination of employment constitutes a
“separation from service” (within the meaning of Code Section 409A). In
addition, if such Participant is at the time of such separation from service a
“specified employee” (within the meaning of Code Section 409A), the delivery of
the Shares (or other payment) described in the foregoing sentence shall be made
to the Participant on the earlier of (i) the first day immediately following the
expiration of the six-month period measured from such Participant’s separation
from service, or (ii) the date of the Participant’s death, to the extent such
delayed payment is otherwise required in order to avoid a prohibited
distribution under U.S. Treasury Regulations issued under Code Section 409A.
(c)Until the Company determines otherwise, delivery of Shares on each applicable
settlement date will be administered by the Company’s transfer agent or an
independent third-party broker selected from time to time by the Company.
10.Change in Capital Structure. The terms of this Award, including the number of
RSUs, shall be adjusted in accordance with Section 13 of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends,


-4-

--------------------------------------------------------------------------------





stock split-ups, subdivisions or consolidations of Shares or other similar
changes in capitalization.
11.Additional Agreement. The obligations of the Company under this Award are
subject to the Participant’s timely execution, delivery and compliance with the
Employee Agreement for Equity Recipients as provided by the Company to the
Participant.
12.Code Section 409A. This Award is intended to be exempt from or compliant with
Code Section 409A and the U.S. Treasury Regulations relating thereto so as not
to subject any U.S. taxpayer Participant to the payment of additional taxes and
interest under Code Section 409A. In furtherance of this intent, the provisions
of this Award will be interpreted, operated, and administered in a manner
consistent with these intentions. The Committee may modify the terms of this
Award, the Plan or both, without the consent of the Participant, beneficiary or
such other person, in the manner that the Committee may determine to be
necessary or advisable in order to comply with Code Section 409A and to avoid
the imposition of any penalty tax or other adverse tax consequences under Code
Section 409A. This Section 12 does not create an obligation on the part of the
Company to modify the terms of this Award or the Plan and does not guarantee
that the Award or the delivery of Shares under the Award will not be subject to
taxes, interest and penalties or any other adverse tax consequences under Code
Section 409A. The Company will have no liability to the Participant or any other
party if the Award, the delivery of Shares upon settlement of the Award or other
payment hereunder that is intended to be exempt from, or compliant with, Code
Section 409A, is not so exempt or compliant or for any action taken by the
Committee with respect thereto.
13.Entire Agreement. The Plan is incorporated herein by reference and a copy of
the Plan can be requested from the Corporate Secretary, The Dun & Bradstreet
Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078. The Plan and this
Award (including the Appendix) constitute the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof and supersede
all prior understandings and agreements with respect to such subject matter. To
the extent any provision of this Award is inconsistent or in conflict with any
term or provision of the Plan, the Plan shall govern. Any action taken or
decision made by the Committee arising out of or in connection with the
construction, administration, interpretation or effect of this Award shall be
within its sole and absolute discretion and shall be final, conclusive and
binding on the Participant and all persons claiming under or through the
Participant.
14.Nature of Award. Nothing contained in the Plan or this Award shall give the
Participant any right to be retained in the employment of the Company or its
Affiliates or


-5-

--------------------------------------------------------------------------------





affect the right of any such Employer to terminate the Participant. The adoption
and maintenance of the Plan shall not constitute an inducement to, or condition
of, the employment of any Participant. The Plan is a discretionary plan, and
participation by the Participant is purely voluntary. The future value of the
underlying Shares is unknown, indeterminable and cannot be predicted with
certainty. Participation in the Plan with respect to this Award shall not
entitle the Participant to participate with respect to any other award in the
future, or benefits in lieu of RSUs, even if RSUs have been granted in the past.
Any payment or benefit paid to the Participant with respect to this Award shall
not be considered to be part of the Participant’s “salary,” and thus, shall not
be taken into account for purposes of calculating any termination indemnity,
severance pay, redundancy, dismissal, end of service payment, bonuses, long-term
service awards, retirement, pension payment, welfare benefits, or any other
employee benefits. In no event should the Award be considered as compensation
for or relating to, past services for the Company, the Employer, or any
Affiliate of the Company, nor are RSUs and the Shares subject to the RSUs
intended to replace any pension rights or compensation. All decisions with
respect to future RSUs, if any, will be at the sole discretion of the Company.
The Participant's employment or service relationship will be considered
terminated as of the date the Participant is no longer providing services to the
Company or one of its Affiliates (regardless of the reason for such termination
and whether or not later to be found invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of Participant’s
employment agreement, if any), and unless otherwise expressly provided in this
Award or determined by the Company, the Participant’s right to vest in RSUs
under the Plan, if any, will terminate as of the date that the Participant is no
longer providing services as an employee. The Committee shall have the exclusive
discretion to determine when the Participant is no longer providing services for
purposes of the Participant’s RSU grant. Unless otherwise agreed with the
Company in writing, the RSUs, the Shares subject to the RSUs, and the income
from and value of same, are not granted as consideration for, or in connection
with, the service the Participant may provide as a director of an Affiliate.
Unless otherwise provided in the Plan or Award or by the Company in its
discretion, the RSUs and benefits evidenced by this document do not create any
entitlement to have the RSUs transferred to, or assumed by, another company nor
to be exchanged, cashed out or substituted for, in connection with any Change in
Control or other corporate transaction affecting the Shares. The following
provisions apply only if the Participant is providing services outside the
United States and/or the Company is not the Participant’s employer: In
consideration of the grant of RSUs, no claim or entitlement to compensation or
damages shall arise from forfeiture of the RSUs


-6-

--------------------------------------------------------------------------------





resulting from the Participant ceasing to provide services to the Company or the
Employer (regardless of the reason for the termination, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of any employment agreement) and the
Participant irrevocably releases the Company, the Employer and any Affiliate
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting this Award, the Participant shall be deemed irrevocably to have waived
the Participant’s entitlement to pursue such claim and agrees to execute any and
all documents necessary to request dismissal or withdrawal of such claim.
Neither the Company, the Employer nor any Affiliate shall be liable to the
Participant for any foreign exchange rate fluctuation between Participant’s
local currency and the United States dollar that may affect the value of the RSU
or any amounts due to the Participant in the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement.
15.Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.
16.Data Privacy Information and Consent.
The Company headquarters is located at 103 JFK Parkway, Short Hills, New Jersey
07078, USA and grants RSUs to employees of the Company and its subsidiaries and
affiliates, at its sole discretion. If the Participant would like to participate
in the Plan, please review the following information about the Company’s data
processing practices and declare the Participant’s consent.
(a)Data Collection and Usage: The Company collects, processes and uses personal
data of employees to the extent necessary for the purposes set forth below,
including name, home address, email address and telephone number, date of birth,
social insurance (including social security number, if applicable), passport or
other identification number, salary, citizenship, job title, any shares of stock
or directorships held in the Company, and details of all RSUs, canceled, vested
or outstanding in the Participant’s favor, which the Company receives from the
Participant or the Employer. If the Company offers the Participant a grant of
RSUs under the Plan, then the Company will collect the Participant’s personal
data for purposes of allocating Shares and implementing, administering and
managing the Plan. The Company’s legal basis for processing of the Participant’s
personal data will be his or her consent.


-7-

--------------------------------------------------------------------------------





(b)Stock Plan Administration Service Providers: The Company transfers
participant data to Charles Schwab, an independent service provider based in the
United States, which assists the Company with the implementation, administration
and management of the Plan. In the future, the Company may select a different
service provider and share the Participant’s data with another company that
serves in a similar manner. The Company’s service provider will open an account
for the Participant to receive and trade Shares. The Participant will be asked
to agree to separate terms and data processing practices with the service
provider, which is a condition to the Participant’s ability to participate in
the Plan.
(c)International Data Transfers: The Company and its service providers are based
in the United States. If the Participant is outside the United States, the
Participant should note that his or her country has enacted data privacy laws
that are different from the United States. For example, the European Commission
has issued a limited adequacy finding with respect to the United States that
applies only to the extent companies register for the EU-U.S. Privacy Shield
program, which is open to companies subject to Federal Trade Commission
jurisdiction and in which the Company does not participate in with respect to
employee data. The Company’s legal basis for the transfer of the Participant’s
personal data is his or her consent.
(d)Data Retention: The Company will use the Participant’s data only as long as
is necessary to implement, administer and manage the Participant’s participation
in the Plan or as required to comply with legal or regulatory obligations,
including under tax and security laws. When the Company no longer needs the
Participant’s personal data, which will generally be seven years after the
Participant is granted RSUs under the Plan, the Company will remove it from its
systems. If the Company keeps the data longer, it would be to satisfy legal or
regulatory obligations and the Company’s legal basis will be relevant laws or
regulations.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal: The
Participant’s participation in the Plan and the Participant’s grant of consent
is purely voluntary. The Participant may deny or withdraw his or her consent at
any time. If the Participant does not consent, or if the Participant withdraws
his or her consent, the Participant cannot participate in the Plan. This would
not affect the Participant’s salary as an employee or his or her career; the
Participant would merely forfeit the opportunities associated with the Plan.


-8-

--------------------------------------------------------------------------------





(f)Data Subject Rights: The Participant has a number of rights under data
privacy laws in his or her country. Depending on where the Participant is based,
the Participant’s rights may include the right to (i) request access or copies
of the personal data, (ii) rectification of incorrect data, (iii) deletion of
data, (iv) restrictions on processing, (v) portability of data, (vi) to lodge
complaints with competent authorities in the Participant’s country, and/or (vii)
to request a list with the names and address of any potential recipients of the
Participant’s data. To receive clarification regarding the Participant’s rights
or to exercise the Participant’s rights, please contact in writing the People
Service Center at peopleservicecenter@dnb.com.
If the Participant agrees with the data processing practices as described in
this notice, please declare the Participant’s consent by accepting the grant
agreement viewable on Charles Schwab’s Award Details page.
17.Severability. The terms or conditions of this Award shall be deemed severable
and the invalidity or unenforceability of any term or condition hereof shall not
affect the validity or enforceability of the other terms and conditions set
forth herein.
18.No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.
19.Language. The Participant acknowledges that he or she is proficient in the
English language and understands the provisions of this Award. Furthermore, if
the Participant receives this Award or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
20.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents,
including the Employee Agreement for Equity Recipients (attached to this Award),
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.
21.Appendix. Notwithstanding any provisions in this Award, the RSU shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the


-9-

--------------------------------------------------------------------------------





Participant’s country. Moreover, if the Participant relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Participant to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Award.
22.Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSU and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
23.Clawback/Recovery. If the Participant is now or is hereafter subject to any
clawback policy that the Company has adopted, including any such policy
contained in the Employee Agreement for Equity Recipients (attached to this
Award) and any policy that it is required to adopt pursuant to listing standards
of any national securities exchange or association on which the Company’s
securities are listed or as is otherwise required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act or other Applicable Law, the RSUs will be
subject to recoupment in accordance with such clawback policy.
The Participant acknowledges and agrees that, to the extent permitted by
applicable law, the Participant will immediately forfeit this Award, and there
shall be no further vesting of this Award if the Participant is terminated for a
Forfeiture Reason (as defined below).  The Participant will also repay to the
Company any financial gains received from any equity award under the Plan during
the twelve (12) month period immediately prior to the termination of employment
for a Forfeiture Reason.  Such financial gains include (i) the gross (pre-tax)
income received from any performance share awards, restricted stock, restricted
stock units, stock options or other equity-based awards issued to the
Participant; and (ii) the gross (pre-tax) value of any shares of Common Stock
whose restrictions have lapsed, valued as of the time said restrictions have
lapsed.  A “Forfeiture Reason” includes: (i) substantive violation of the
Company’s Code of Conduct; or (ii) criminal activity or fraud related to their
employment.
24.Waiver. The Participant acknowledges that a waiver by the Company or breach
of any provision of this Award shall not operate or be construed as a waiver of
any other provision of this Award, or of any subsequent breach by the
Participant or any other Participant.
25.Foreign Asset/Account Reporting. The Participant acknowledges that, depending
on his or her country, the Participant may be subject certain foreign asset
and/or


-10-

--------------------------------------------------------------------------------





account reporting requirements which may affect his or her ability to acquire or
hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends or dividend equivalents received or sale proceeds
arising from the sale of Shares) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
The Participant acknowledges that it is his or her responsibility to be
compliant with such regulations, and the Participant should speak to his or her
personal advisor on this matter.
26.Insider Trading Restrictions/Market Abuse Laws. The Participant may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange on which the Shares are listed in applicable jurisdictions, including
the United States, the Participant’s country and his or her broker’s country,
which may affect the Participant’s ability to accept, acquire, sell or otherwise
dispose of Shares, rights to Shares (e.g., RSUs) or rights linked to the value
of Shares (e.g., dividend equivalents) during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in applicable jurisdictions). Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders placed before possessing
inside information. Furthermore, the Participant may be prohibited from (i)
disclosing the inside information to any third party, including fellow employees
(other than on a “need to know” basis), and (ii) “tipping” third parties or
causing them otherwise to buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under the Company’s Inside Information and Securities Trading
Policy. The Participant acknowledges that it is his or her responsibility to
comply with any applicable restrictions, and the Participant is advised to speak
to his or her personal advisor on this matter.
27.Governing Law and Venue.
(a)The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.
(b)Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.
(c)Each of the Company and the Participant waives, to the fullest extent
permitted by law, (a) any objection which it may now or later have to the laying
of venue of


-11-

--------------------------------------------------------------------------------





any legal action or proceeding arising out of or relating to this Award brought
in any court of the State of New Jersey, U.S.A., or the United States District
Court for the District of New Jersey, including, without limitation, a motion to
dismiss on the grounds of forum non conveniens or lack of subject matter
jurisdiction; and (b) any claim that any action or proceeding brought in any
such court has been brought in an inconvenient forum.
(d)Each of the Company and the Participant submits to the exclusive jurisdiction
(both personal and subject matter) of (a) the United States District Court for
the District of New Jersey and its appellate courts, and (b) any court of the
State of New Jersey, U.S.A., and its appellate courts, for the purposes of all
legal actions and proceedings arising out of or relating to this Award.
IN WITNESS WHEREOF, this Restricted Stock Unit Award has been duly executed as
of the date first written above.


THE DUN & BRADSTREET CORPORATION




By:______________________________
Roslynn Williams
Chief People Officer




-12-

--------------------------------------------------------------------------------







APPENDIX
THE DUN & BRADSTREET CORPORATION
2009 STOCK INCENTIVE PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD
This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant works and/or resides in one of the
countries listed herein. This Appendix forms part of the Award. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Award or the Plan.
This Appendix also includes information regarding exchange controls, reporting
requirements and certain other issues of which the Participant should be aware
with respect to the Participant’s participation in the Plan. The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of January 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Participant vests in
the RSUs, or when the Participant sells the Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant should seek appropriate professional advice as to how the relevant
laws in the Participant’s country may apply to the Participant’s situation.
Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment and/or residency after the Award Date, or is considered a
resident of another country for local law purposes, the information contained
herein may not apply to the Participant, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply.
AUSTRALIA
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the RSUs are payable only in Shares.


-13-

--------------------------------------------------------------------------------







Australian Offer Document. This offer of RSUs is intended to comply with the
provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and ASIC Class
Order CO 14/1000. Additional details are set forth in the Offer Document for the
offer of RSUs to Australian resident employees, which will be provided to the
Participant with the Award.


Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in that
Act).


Notifications


Exchange Control Information. Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers. The Australian
bank assisting with the transaction will file the report. If there is no
Australian bank involved in the transfer, the Participant will be required to
file the report.


BELGIUM
Terms and Conditions


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and receive pension benefits directly
following the termination date of his or her employment contract.


Notifications


Foreign Asset / Account Reporting Information. The Participant is required to
report any securities (e.g., Shares) or bank accounts (including brokerage
accounts) opened and maintained outside Belgium on his or her annual tax return.
In a separate report, the Participant is required to provide the National Bank
of Belgium with the account details of any such foreign accounts (including the
account number, bank name and country in which such account was opened). This
report, as well as information on how to complete it, can be found on the
website of the National Bank of Belgium, www.nbb.be, under the Kredietcentrales
/ Centrales des credits caption.




-14-

--------------------------------------------------------------------------------





CANADA
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the RSUs are payable only in Shares.


No Rights to Continued Employment. The following provision supplements Section
14 of the Award:
For purposes of the RSUs, in the event that the Participant ceases to provide
services to the Employer (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any), the Participant’s right to vest in the RSUs will terminate
as of the date that is the earlier of: (1) the date the Participant receives
notice of termination of employment from the Employer, or (2) the date the
Participant is no longer actively providing services to the Employer, regardless
of any notice period or period of pay in lieu of such notice required under
local law (including, but not limited to statutory law, regulatory law and/or
common law). The Committee in its sole discretion will determine the date the
Participant is no longer actively providing services to the Employer.


The following terms and conditions apply to the Recipients resident in Quebec:


Data Privacy. The following provision supplements Section 16 of the Award:
The Participant hereby authorizes the Company, the Employer and the Company’s
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Plan. The Participant further authorizes the Company, the Employer, any
Affiliates and any stock plan service provider that may be selected by the
Company to assist with the Plan to disclose and discuss the Plan with their
respective advisors. The Participant further authorizes the Company, the
Employer and any Affiliates to record such information and to keep such
information in the Participant’s employee file.


Language Consent. The parties acknowledge that it is their express wish that the
Award, as well as all documents, notices, and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
que cette convention («Award») soit rédigée en anglais, ainsi que tous les
documents, avis et procédures judiciaires, éxécutés, donnés ou intentés en vertu
de, ou liés directement ou indirectement à la présente.


-15-

--------------------------------------------------------------------------------







Notifications


Securities Law Information. The Participant is permitted to sell Shares acquired
through the Plan through the designated broker appointed by the Company,
provided the resale of Shares acquired under the Plan takes place outside Canada
through the facilities of a stock exchange on which the Shares are listed (i.e.,
New York Stock Exchange).


Foreign Asset / Account Reporting Information. Foreign property, including
Shares and rights to receive Shares (e.g., RSUs) of a non-Canadian company held
by a Canadian resident employee generally must be reported annually on a Form
T1135 (Foreign Income Verification Statement) if the total cost of the
Participant’s foreign specified property exceeds C$100,000 at any time during
the year.  Thus, such RSUs and any other rights to Shares must be reported -
generally at a nil cost - if the C$100,000 cost threshold is exceeded because
other foreign specified property is held by the employee.  When Shares are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Shares.
 The ACB ordinarily would equal the fair market value of the Shares at the time
of acquisition, but if the employee owns other shares of the Company, this ACB
may have to be averaged with the ACB of the other shares.


CHINA


The following terms and conditions apply if the Participant is subject to
exchange control restrictions and regulations in China, including the
requirements imposed by the State Administration of Foreign Exchange (“SAFE”),
as determined by the Committee in its sole discretion.


Terms and Conditions


Vesting. This provision supplements Section 3 of the Award:


Notwithstanding any provision of the Award, the RSUs shall not vest unless and
until the necessary approvals from SAFE or its local counterpart have been
received by the Company, the Employer or an Affiliate in China under applicable
exchange control rules with respect to the Plan and the equity awards
thereunder.


Settlement of RSUs. Notwithstanding anything to the contrary in the Plan or the
Award, due to exchange control laws in China, Shares acquired through vestings
of RSUs must be maintained in the brokerage account


-16-

--------------------------------------------------------------------------------





with the designated broker until the Shares are sold.


The Participant understands and agrees that Tax-Related Items due at the vesting
of RSUs may be taken by the Employer or an Affiliate in China from the
Participant’s salary or other cash compensation.


Exchange Control Requirement. The Participant understands and agrees that, due
to exchange control laws in China, the Participant will be required to
immediately repatriate to China any cash proceeds from the RSUs. The Participant
further understands that, under local law, such repatriation of the cash
proceeds will need to be effectuated through a special exchange control account
established by the Company, the Employer or an Affiliate in China, and the
Participant hereby consents and agrees that the proceeds from the sale of Shares
acquired under the Plan may be transferred to such special account prior to
being delivered to the Participant.


The proceeds may be paid to the Participant in United States Dollars or local
currency at the Company’s discretion. In the event the proceeds are paid to the
Participant in United States Dollars, the Participant understands that he or she
will be required to set up a United States Dollar bank account in China and
provide the bank account details to the Company, the Employer and/or an
Affiliate, so that the proceeds may be deposited into this account. If the
proceeds are paid to the Participant in local currency, the Participant agrees
to bear any currency fluctuation risk between the time the Shares are sold and
the time the sale proceeds are distributed through any such special exchange
account and acknowledges that the Company may face delays in converting the
proceeds into local currency due to exchange control restrictions in China. The
Participant agrees that neither the Company, the Employer or any Affiliate can
be held liable for any delay in delivering the proceeds to the Participant. The
Participant agrees to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the Company’s designated broker) to
effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds. The Participant further agrees to comply with any other
requirements that may be imposed by the Company in the future to facilitate
compliance with exchange control requirements in China.


Post-Termination Disposition of Shares. The Participant agrees to dispose of any
Shares acquired under the Plan within three (3) months of the termination of
employment, regardless of the reason for the termination. If the Participant
fails to dispose of any Shares acquired under the Plan within the three-month
period, such Shares will be sold (on the Participant’s behalf pursuant to this
authorization). The Company reserves the right to allow for a longer
post-termination disposition period.


-17-

--------------------------------------------------------------------------------







FRANCE
Terms and Conditions


Language Consent. By accepting the RSUs, Participant confirms having read and
understood the Plan and the Award, including all terms and conditions included
therein, which were provided in the English language. Participant accepts the
terms of those documents accordingly.


En acceptant les RSUs, le Participant confirme avoir lu et compris le Plan et
l'attribution, incluant tous leurs termes et conditions, qui ont été transmis en
langue anglaise. Le Participant accepte les dispositions de ces documents en
connaissance de cause.


Awards Not Tax-Qualified. The Participant understands that the RSUs are not
intended to be French tax-qualified.


Notifications


Foreign Asset / Account Reporting Information. The Participant may be subject to
exchange control regulations in France. French residents must declare to the
Customs Authorities the cash and securities they import or export without the
use of a financial institution when the value of such cash or securities exceeds
€10,000. French residents also must report all foreign bank and brokerage
accounts on an annual basis (including accounts opened or closed during the tax
year) on a specific form together with the income tax return. Failure to comply
could trigger significant penalties.


GERMANY
Notifications


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with the sale of Shares acquired under the Plan, the report must be filed
electronically by the 5th day of the month following the month in which the
payment was received. The form of report (“Allgemeine Meldeportal Statistik”)
can be accessed via the Bundesbank’s website (www.bundesbank.de) and is
available in both German and English.


INDIA


-18-

--------------------------------------------------------------------------------





Notifications


Exchange Control Information. The Participant understands that he or she is
required to repatriate all proceeds received from his or her participation in
the Plan to India within a reasonable time after sale (i.e., within 90 days of
receipt for sale proceeds and within 180 days of receipt for dividends, but not
dividend equivalents, or as prescribed under applicable Indian exchange control
laws, as may be amended from time to time). The Participant must obtain a
foreign inward remittance certificate (“FIRC”) from the bank where the
Participant deposits the foreign currency and maintains the FIRC as evidence of
the repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.


Foreign Asset / Account Reporting Information. The Participant is required to
declare any foreign bank accounts and assets (including Shares acquired under
the Plan) on his or her annual tax return. The Participant should consult with
his or her personal tax advisor to determine his or her reporting requirements.


IRELAND
Terms and Conditions


Form of Settlement. Notwithstanding any discretion contained in the Plan or
anything to the contrary in the Award, the RSUs are payable only in Shares.


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” under the Plan and retire at the Employer’s contractual / normal
retirement age directly following the termination date of his or her employment
contract.




-19-

--------------------------------------------------------------------------------





MALAYSIA
Terms and Conditions


Data Privacy. The following provisions replace Section 16 of the Award:
The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Award Agreement and any other Plan
participation materials by and among, as applicable, the Employer, the Company
and any Affiliate or any third parties authorized by same in assisting in the
implementation, administration and management of the Participant’s participation
in the Plan. 


The Participant may have previously provided the Company and the Employer with,
and the Company and the Employer may hold, certain personal information about
the Participant, including, but not limited to, his or her name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number, salary,


 
Pesertadengan ini secara eksplisit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini dan apa-apa bahan Pelan penyertaan oleh dan di antara
Majikan, Syarikat dan mana-mana Syarikat Induk atau Anak Syarikat atau mana-mana
pihak ketiga yang diberi kuasa oleh yang sama untuk membantu dalam pelaksanaan,
pentadbiran dan pengurusan penyertaan Peserta dalam Pelan tersebut.


Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Peserta, termasuk, tetapi tidak















-20-

--------------------------------------------------------------------------------





nationality, job title, any shares of stock or directorships held in the
Company, the fact and conditions of the Participant’s participation in the Plan,
details of all RSUs or any other entitlement to shares of stock awarded,
cancelled, exercised, vested, unvested or outstanding in the Participant’s favor
(“Data”), for the exclusive purpose of implementing, administering and managing
the Plan.


The Participant also authorizes any transfer of Data, as may be required, to
such stock plan service provider as may be selected by the Company from time to
time, which is assisting the Company with the implementation, administration and
management of the Plan and/or with whom any Shares acquired upon settlement of
the RSUs are deposited.  The Participant acknowledges that these recipients may
be located in the Participant’s country or elsewhere, and that the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections to the Participant’s country, which may not give the same level of
protection to Data.  The Participant understands that he or she may request a
list with the names and addresses of any potential recipients of Data by
contacting his or her local human resources representative. The Participant
authorizes the Company, the stock plan service provider and any other possible
recipients which may assist the Company


terhad kepada, namanya , alamat rumah dan nombor telefon, alamat emel, tarikh
lahir, insurans sosial nombor pasport atau pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa saham atau jawatan pengarah yang dipegang
dalam Syarikat, fakta dan syarat-syarat penyertaan Peserta dalam Pelan tersebut,
butir-butir semua Unit-unit Saham Terbatas atau apa-apa hak lain untuk saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun bagi faedah Peserta (“Data”), untuk tujuan yang eksklusif bagi
melaksanakan, mentadbir dan menguruskan Pelan tersebut.


Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada pembekal perkhidmatan pelan saham yang lain sebagaimana
yang dipilih oleh Syarikat dari semasa ke semasa, yang membantu Syarikat dalam
pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa yang
mendepositkan Saham-Saham yang diperolehi melalui penyelesaian Unit-unit Saham
Terbatas. Peserta mengakui bahawa penerima-penerima ini mungkin berada di negara
Peserta atau di tempat lain, dan bahawa negara penerima (contohnya, Amerika
Syarikat) mungkin mempunyai




 



-21-

--------------------------------------------------------------------------------





(presently or in the future) with implementing, administering and managing the
Participant’s participation in the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing the Participant’s participation in the
Plan. The Participant understands that Data will be held only as long as is
necessary to implement, administer and manage his or her participation in the
Plan. The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing his or her local human
resources representative, whose contact details are Elsie Goh, Unit A-30-03,
Level 30, Menara UOA Bangsar, Kuala Lumpur 59000.  Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis.  If the Participant does not consent, or if the Participant
later seeks to revoke the consent, his or her employment status or service with
the Employer will not be affected; the only consequence of refusing or
withdrawing the consent is that the Company would not be able to grant future
RSUs or other equity awards to the Participant or administer or maintain such
awards.  Therefore, the Participant understands that refusing or withdrawing his
or her consent


undang-undang privasi data dan perlindungan yang berbeza daripada negara
Peserta, yang mungkin tidak boleh memberi tahap perlindungan yang sama kepada
Data. Pesertafaham bahawa dia boleh meminta senarai nama dan alamat mana-mana
penerima Data dengan menghubungi wakil sumber manusia tempatannya. Peserta
memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan mana-mana
penerima lain yang mungkin membantu Syarikat (masa sekarang atau pada masa
depan) untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan tersebut untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, semata-mata dengan
tujuan untuk melaksanakan, mentadbir dan menguruskan penyertaan Peserta dalam
Pelan tersebut. Peserta faham bahawa Data akan dipegang hanya untuk tempoh yang
diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaannya dalam
Pelan tesebut. Peserta faham bahawa dia boleh, pada bila-bila masa, melihat
data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data,
meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini,









-22-

--------------------------------------------------------------------------------





may affect his or her ability to participate in the Plan. For more information
on the consequences of the refusal to consent or withdrawal of consent, the
Participant understands that he or she may contact his or her local human
resources representative.






dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil sumber
manusia tempatannya, di mana butir-butir hubungannya adalah Elsie Goh, Unit
A-30-03, Level 30, Menara UOA Bangsar, Kuala Lumpur 59000. Selanjutnya,
Peserta memahami bahawa dia memberikan persetujuan di sini secara sukarela. Jika
Peserta tidak bersetuju, atau jika Peserta kemudian membatalkan persetujuannya,
status pekerjaan atau perkhidmatan dengan Majikan tidak akan terjejas; satunya
akibat jika dia tidak bersetuju atau menarik balik persetujuannya adalah bahawa
Syarikat tidak akan dapat memberikan Unit-unit Saham Terbatas pada masa depan
atau anugerah ekuiti lain kepada Peserta atau mentadbir atau mengekalkan
anugerah-anugerah tersebut. Oleh itu, Peserta faham bahawa keengganan atau
penarikan balik persetujuannya boleh menjejaskan keupayaannya untuk mengambil
bahagian dalam Pelan tesebut. Untuk maklumat lanjut mengenai akibat keengganan
untuk memberikan keizinan atau penarikan balik keizinan, Peserta fahami bahawa
dia boleh menghubungi wakil sumber manusia tempatannya .





-23-

--------------------------------------------------------------------------------







Notifications


Director Notification Obligation. If the Participant is a director of a
Malaysian Affiliate, the Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify the Malaysian Affiliate in writing when The Participant
receives or disposes of an interest (e.g., RSUs, Shares, etc.) in the Company or
any related company. This notification must be made within fourteen (14) days of
receiving or disposing of any interest in the Company or any related company.


NETHERLANDS
Terms and Conditions


Termination of Employment. This provision supplements Section 3 of the Award:


With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and is eligible to receive and will receive
(pre)pension or early retirement benefits directly following the termination
date of his or her employment contract.


Notifications


Securities Law Information




exhibitpicturea03.jpg [exhibitpicturea03.jpg]


SINGAPORE


Terms and Conditions


Restrictions on Sale and Transferability. The Participant hereby agrees that any
Shares acquired pursuant to the RSUs will not be offered for sale in Singapore
prior to the six-month anniversary of the Award Date, unless such sale or offer
is made pursuant to the exemptions under Part XIII Division 1 Subdivision (4)
(other than section 280) of the Securities and Futures Act (Chap. 289, 2006 Ed.)
(“SFA”), or pursuant to, and in


-24-

--------------------------------------------------------------------------------





accordance with the conditions of any other applicable provision(s) of the SFA.


Securities Law Information.  The grant of RSUs is being made in reliance on
section 273(1)(f) of the SFA, on which basis it is exempt from the prospectus
and registration requirements under the SFA, and is not made to the Participant
with a view to the RSUs or the underlying Shares being subsequently offered for
sale to any other party. The Plan has not been lodged or registered as a
prospectus with the Monetary Authority of Singapore.


Notifications


Chief Executive Officer and Director Notification Obligation. If the Participant
is a Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of the Company’s Singapore Affiliate, the Participant is subject to
certain notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Company’s Singapore Affiliate in
writing when the Participant receives an interest (e.g., unvested RSUs, Shares,
etc.) in the Company or any Affiliates within two (2) business days of (i) its
acquisition or disposal, (ii) any change in a previously disclosed interest
(e.g., when Shares acquired at vesting are sold), or (iii) becoming the CEO or a
director , associate director or shadow director.


SWITZERLAND
Notifications


Securities Law Information. The grant is not intended to be publicly offered in
or from Switzerland and is therefore not subject to registration. Neither this
document nor any other materials relating to the RSUs (i) constitutes a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, (ii) may be publicly distributed or otherwise made publicly
available in Switzerland or (iii) has been or will be filed with, approved or
supervised by any Swiss regulatory authority, including the Swiss Financial
Market Supervisory Authority.


UNITED KINGDOM
Terms and Conditions


Withholding Taxes. This provision supplements Section 7 of the Award:


Without limitation to this Section 7, the Participant hereby agrees that he or
she is liable for all Tax-Related


-25-

--------------------------------------------------------------------------------





Items and hereby covenants to pay all such Tax-Related Items, as and when
requested by the Company or (if different) the Employer or by Her Majesty’s
Revenue and Customs (“HMRC”) (or any other tax authority or any other relevant
authority).  The Participant also hereby agrees to indemnify and keep
indemnified the Company and (if different) the Employer against any Tax-Related
Items that they are required to pay or withhold on the Participant’s behalf or
have paid or will pay to HMRC (or any other tax authority or any other relevant
authority).


RSUs Payable in Shares. Notwithstanding any discretion in the Plan or anything
to the contrary in the Award, RSUs granted to the Participant in the United
Kingdom do not provide any right for the Participant to receive a cash payment;
the RSUs are payable only in Shares.


Termination of Employment. This provision supplements Section 3 of the Award:
With respect to Retirement, the Participant must meet the definition of
“Retirement” set forth in the Plan and retire at the Participant’s State Pension
age directly following the termination date of his or her employment contract.






-26-